Citation Nr: 1700709	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to December 1986.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the claim certified on appeal was characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with a number of other psychiatric disorders, including schizophrenia, major depressive disorder, psychosis, and substance induced mood disorder, and he originally characterized his claim in August 2004 as entitlement to service connection for mental problems.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This claim was previously before the Board in January 2014.  It was remanded so that additional treatment records could be added to the record and the Veteran could be afforded an additional VA examination.


FINDING OF FACT

The preponderance of the competent and credible evidence of record is against finding that the Veteran has an acquired psychiatric disorder as a result of his military service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder was not incurred in active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a January 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA satisfied its duty to assist by obtaining VA treatment records, service treatment and personnel records, and affording the Veteran VA examinations.  The 2010 and 2016 VA examinations included interview of the Veteran, diagnoses, opinions and supporting rationales.  The information provided by the examinations, when combined with the additional medical and lay evidence of record, is adequate upon which to determine the current issue on appeal.

Based on the aforementioned 2016 VA examination, supplemental opinions, and treatment records, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain diseases, to include psychoses, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, as reviewed below, the credible evidence of record does not reflect that the Veteran had a psychosis to a compensable degree within one year of discharge from active duty; hence, this presumption does not apply.

Factual Background and Analysis

The Veteran has applied for service connection for both PTSD and schizophrenia.  Regarding his PTSD claim, the Veteran has alleged that he has PTSD due to an in-service assault.  Service personnel records include a July 1986 note that the Veteran attempted to hit Private Johnson, and that Private Johnson then proceeded to hit the Veteran and rendered him unconscious.  This incident was witnessed by a sergeant.  The sergeant checked on the Veteran, who was conscious and in a car with his girlfriend.  The sergeant asked him to leave the car and go into the barracks because he (the Veteran) was intoxicated.  The Veteran refused to make a statement to the company log and stated he was "alright."  Service treatment records showed that the Veteran reported headaches after the altercation and loss of consciousness.  He was assessed with mild post-concussion.  Within a week the Veteran stated that he no longer had headaches. 

Service personnel records additionally include Article 15s and reprimands for failing to report to duty, sleeping on duty, and driving under the influence.  He was discharged from service in December 1986 (after roughly 18 months) with a General discharge under Honorable Conditions due to "patterns of misconduct."

In April 2006, VA determined that the Veteran's claimed PTSD in-service stressor event was caused by willful misconduct and therefore was not "in the line of duty" and cannot be the basis for a grant of VA benefits.  See 38 C.F.R. § 3.1(m), (n) (2016).  

On his October 1986 separation medical history, the Veteran denied a history of anxiety/worry, depression, trouble sleeping and bedwetting.  He did not report any psychiatric symptoms on his medical history at separation.  On his separation medical evaluation it was noted that he should be provided with a certificate of psychiatric or mental status evaluation because the Veteran was being separated under Chapter 14.  

In August 1991, the Veteran was afforded a VA examination in conjunction with his foot claim.  The examiner included that "no psychiatric or personality problem noted at the time of this examination."

Additionally a March 1998 treatment record reflects that the Veteran was discharged from Temple SATP (substance abuse treatment program) and domiciliary in December 1997, with continued drinking problems.  "His drinking has continued till now and caused crisis due to family and emotional problems.  Veteran feels he is depressed."  He was noted to have crack cocaine and alcohol dependency and was on parole for four years for distribution of crack cocaine.  A March 1998 depression screen was negative.  He reported he had a DUI in service.  

An April 1998 psychiatry consultation at the Waco VAMC noted the Veteran had been incarcerated for the past seven years and was on probation for four more years for delivery of drugs (cocaine).  He was told he had a fatal illness in 1991 but did not seek care while in prison.  His wife died of this illness in 1994 and he believed that is how he contracted it.  "He has not dealt with his feelings about this nor has he had any counseling about the course of illness until he came to VA."  He was diagnosed with adjustment disorder with mixed emotional features under the DSM-IV.

In August 2004, the Veteran filed a claim for headaches, memory loss and mental problems due to an in-service attack.  He stated he "did not start having any mental problems until after that attack."

An August 2004 VA psychiatry consultation noted the Veteran's complaint of nightmares for the past two years, which increased in severity in the prior two weeks.  He stated he had been using alcohol and cocaine recently.  He was last seen in April 1998, but he did not keep follow-up appointments with the clinic.  He reported some paranoia and that he heard voices of people outside his house at night.  He was diagnosed with psychosis not otherwise specified, by history and alcohol and cocaine abuse.

In October 2004, the Veteran was admitted to the Waco VAMC with complaints of auditory and visual hallucinations.  His neighbors were concerned because he was responding to voices, had impaired memory and had been "acting confused."  He admitted to cocaine and alcohol use.  His diagnosis was psychosis not otherwise specified, rule out psychosis secondary to HIV-related toxoplasmosis or rule out psychosis secondary to brain injury, major depression with psychotic features, cocaine abuse and rule out substance-induced mood disorder.  

On interviewing the Veteran, he stated that someone was following him, but he could not see this person's face, and he last saw this person in the hospital.  He reported cocaine use on the evening prior to admission.  He stated he used cocaine so that he would not fall asleep due to concerns about the man following him.  He was diagnosed with HIV in 1991.  He stated he was depressed.  He stated an uncle had recently passed away.  He also reported that when he was in the service "guys jumped on me."  He stated he "suffered brain injury from this."  He stated he spent three years in jail for possession and that this was his third offense; he was released from jail three months prior.  He had no prior psychiatric admissions, but he was seen by Waco psychiatry in 1998 after seven years' incarceration for delivery of cocaine.  He stated his wife died of AIDS in 1994 and he had not dealt with his feelings about his HIV infection, and that he felt betrayed that medical providers could easily access this information on computers.  

Inpatient treatment was from October 7-20, 2004.  On his second day of admission a VA psychiatrist diagnosed with him schizoaffective disorder.  At discharge he had a bright affect, but became upset when he was informed he was not accepted for the SMILE (Serious Mental Illness Life Enhancement) program, and he requested discharge.  He reported a decrease in signs and symptoms of anxiety, stating he felt rested after sleeping and verbalized impact of substance abuse on his life style.  He declined a consultation to SATP but was evasive as to why he did not want to enroll.  He stated he had PTSD.  He had a discharge diagnosis of schizoaffective disorder.  

In January 2005, the Veteran presented to Waco VAMC with complaints of two weeks of severe depression with auditory hallucinations.  He denied drug and alcohol use for three weeks.  He was assessed with depression not otherwise specified and psychosis not otherwise specified (rule out major depression with psychotic features vs. organic v. substance-induced).  The plan was to admit the Veteran for inpatient stabilization of his severe depression.  After admission, the Veteran reported he put his hands on his girlfriend and did not want to get into trouble so he was seeking help.  He stated he could hear voices, but not make out what they are saying and that he hears constant noise.  An acute psychiatric progress note included that the Veteran was diagnosed with bipolar affective disorder, type I with psychotic features and polysubstance abuse by a staff psychiatrist.

A February 2005 record noted the Veteran had a history of schizoaffective disorder and cocaine and alcohol abuse.  He presented because he was having problems with auditory hallucinations that were telling him to harm people.  He stated loud voices woke him from his sleep two nights ago and he "found himself in the rain" and called his uncle to come get him.  He stated he had not used any drugs or alcohol and that he had been compliant with medications but was still suffering from insomnia.  He was assessed with schizoaffective disorder.  

In November 2009, the Veteran was again admitted for inpatient mental health treatment.  The medical history section included diagnoses of depression, bipolar and schizoaffective disorder on admission.  An acute psychiatry consultation noted that the Veteran was seeking pain medications, but that staff was hesitant to prescribe it due to substance abuse history.  The Veteran reported his cancer "came back," and a team member reported the Veteran's chart stated he did not complete treatment for it.  A consultation was discussed for restarting his medications regarding his HIV.  He was diagnosed with substance-induced mood disorder, alcohol and cocaine dependence, substance-induced hallucinations and schizoaffective disorder.  

A December 2009 treatment record included the Veteran's report that three things happened in fairly close order in 1991.  He began using cocaine and other substances.  Within the next year he found out he was HIV positive and he had his first psychiatric symptoms, primarily depression.  He was noted to have two prior inpatient admissions in Waco, including one in 2006 after he witnessed a drug-related murder in his house.  He described the event in considerable detail.  However, according the VA psychiatrist, the hospital records did not include an admission in 2006 and his 2005 discharge summary contained no mention of any murder or related matters.  The treatment notes include a history of depression screens.  His negative depression screen in August 2004 noted that the Veteran stated he felt depressed because he tested positive for HIV back in 1991 and he had been off his HIV medications for the past month.  He was assessed with cocaine and alcohol dependence, and rule out alcohol/cocaine v. HIV-related mood disorder with psychotic features.

In February 2010, the Veteran was afforded a VA PTSD examination.  The examiner noted that during the interview the Veteran did not report having any symptoms of PTSD, and in fact requested that the evaluator provide him with more information regarding what was being looked for during the examination.  In addition, upon review of the alleged traumatic stressor the Veteran did not endorse any of the required emotional reactions to the alleged stressor for the purposes of diagnosing PTSD.  Based on the information obtained from the Veteran's medical records, the clinical interview, and psychometric testing, the Veteran did not meet DSM-IV criteria for PTSD.  He met the criteria for cocaine and alcohol dependence, both in early full remission and possibly rule out substance-induced psychotic disorder v. HIV-related mood disorder with psychotic features.  

The examiner reported that "in addition, due to the [V]eteran's significant tendency noted throughout the interview and from review of psychometric testing a strong possibility for malingering of symptoms exists."  The Veteran also had a long history of legal and disciplinary difficulties starting at least as early as his military service (several Article 15s were reported by the Veteran during his approximately 18-months of service and ending with a general discharge "related to misconduct.")  He also reported a history of arrests with five incarcerations related to possession and forgery.  The examiner noted that "these can question the probable presence of antisocial features."  The Veteran reported he started to experience symptoms where someone is near him and he can hear them, and they are wearing hoodies, but he cannot see their faces, in the 1990s.  He stated his childhood was pretty good and he did not "start having problems until [his] military career."  He could not remember what disciplinary infractions he received in service, but that there were "a couple of them" and that his DD 214 said there was a pattern of misconduct.  He stated he was stationed in South Korea and that it was culture shock for him and it was not safe for him outside his post.  He stated he started using substances in 1991 or 1992 in reaction to "concerns related to his psychosis."  The examiner noted that the Veteran was assessed with schizoaffective disorder during his 2004 psychiatric admission but it did not appear from review of his discharge summary whether an assessment on any possible relationship of his substance use and reported psychosis symptoms was ever completed.  Additionally, treatment records included the Veteran's report that he used substances prior to his first psychiatric symptoms and that his initial psychiatric symptoms appeared to be depression which began at the time he was diagnosed as being HIV positive.  

In an addendum, the results of psychological testing were provided.  The Veteran was given a Structured Inventory of malingered Symptomatology (SIMS) and the MMPI (Minnesota Multiphasic Personality Inventory) PTSD subscales.  The Veteran's responses on the MMPI produced an invalid profile.  The examiner concluded that "due to the extent and pervasiveness of the over-reporting noted in this profile it appears that the Veteran likely engaged in a deliberate attempt to present self in an unfavorable or 'fake bad'/malingering psychopathology."  The profile could not be interpreted because of the extent of the exaggeration.  The Veteran's test results on the SIMS test were also suspected of malingering.  He endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders.  The examiner diagnosed cocaine dependence in early remission, alcohol dependence in early remission, rule out substance induced psychotic disorder v. HIV-related mood disorder with psychotic features, and rule out malingering.

In February 2011, the Veteran sought treatment for depression and hallucinations (auditory and visual).  He was last admitted to inpatient treatment the year before.  He described auditory and visual hallucinations in the prior two months.  He admitted to cocaine use for the last few days, but that he had been substance-free for nearly two years.  He spent one year at the Temple domiciliary and completed a substance abuse program.  He was taking radiology technician classes and living on his own for several months after leaving the domiciliary.  He was evicted and homeless and began using drugs again.  He also ran out of his medicines including medications for "paranoid schizophrenia."  The Veteran became emotional during the interview and expressed shameful feelings at his drug relapse, and stated he hated using drugs.  The Veteran reported he served in the military for two years with several deployments to various places.  The psychiatrist diagnosed polysubstance dependence and schizoaffective disorder by history.  His "reason for admission" during this inpatient treatment was listed as substance-induced mood disorder.  The Veteran was treated for several days before the medications began to work on his hallucinations.  Through treatment, a VA psychiatrist diagnosed mixed substance abuse/dependence and substance-induced psychotic disorder.  The Veteran was in in-patient treatment for almost a month.  His discharge diagnoses were substance-induced psychotic disorder and polysubstance abuse.  The VA physician noted that the Veteran had a differential diagnosis that included schizoaffective disorder due to his psychosis with hallucinations and paranoid delusions, in addition to his labile mood and depressed symptoms with sadness and weeping during the interview.

A March 2011 VA social worker note stated the Veteran was seeking help after he was "kicked out of in-patient treatment after 19 days" and he wanted to be an inpatient for 21 days so that he could receive benefits based on a temporary total rating for hospitalization.  He reported he previously resided in Temple but lost his place as his "school money" was discontinued when he was sick and could not go to school.  He told the February 2011 VA care providers that he lost his place in Temple because VA had only paid him half of his disability benefits and he did not mention leaving school or being sick prior to losing his apartment and starting drug use again.

In April 2011, the Veteran was admitted after he relapsed and went to Waco for inpatient mental health treatment.  He reported having been suicidal then, but not now.  He denied hallucinations and stated he was not especially depressed.  He was seeking service connection for PTSD, but the psychiatrist noted that his VA examination testing strongly suggested malingering.  After a brief mental status evaluation, the Veteran was diagnosed with cocaine dependence.

In January 2014, the Board remanded the Veteran's claim so that additional treatment records could be obtained and the Veteran could be afforded a VA examination.  The Board noted in the remand that the Veteran had been diagnosed with several psychiatric disorders, other than PTSD, and that a VA examination which addressed these other disorders was required for adjudication of the claim.

In February 2016, the Veteran was afforded a VA examination and was diagnosed with alcohol use disorder in sustained remission, in a controlled environment, and stimulant use disorder, in sustained remission, in a controlled environment.  The examiner noted that the interview he provided did not show diagnoses of schizophrenia, major depressive disorder or PTSD under the DSM-V "at this time or at any time during the appeal period."  The examiner noted that the 2010 examination did not support a diagnosis of schizophrenia, major depressive disorder or PTSD and that this examination (2016) ruled out PTSD.  "Thus, the majority of evidence does NOT support the diagnoses for the time period under review."  However, the examiner then noted that the evidence supported a diagnosis of schizoaffective disorder during the appeal period, "which is a combination of depressive and psychotic symptoms."  The examiner then stated that it was at least as likely as not "that the Veteran has had a mental health diagnosis that is the substantive equivalent of Major Depressive Disorder and Schizophrenia during the appeal period."  The examiner provided a negative nexus opinion regarding the Veteran's schizoaffective disorder and his in-service 1986 assault as scientific literature "does not support a causal relationship between a single event and schizophrenia or major depressive disorder under the DSM-V."  The examiner noted there was a possible link between the Veteran's substance use and his psychotic symptoms and between his HIV diagnosis and his psychotic and mood disturbances, but that there was no evidence of a link between his substance use or HIV and his service.  The examiner noted that he could not find evidence according to the Veteran's self-report, medical documentation or from prior examinations to support any rational nexus between the Veteran's psychotic symptoms and his military service.
In adjudicating a claim, the Board must assess the competency and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

Here, the Board finds that the Veteran's statements regarding his psychiatric symptoms, both onset and severity, are not credible.  As noted above, the Veteran has reported to VA treatment care providers that he first experienced psychiatric symptoms (depression) in 1991 after discovering he was HIV positive, and he has conversely reported to VA examiners and in lay statements that his psychiatric symptoms began in service.  Notably, the Veteran has also undergone psychological testing which showed that he was malingering in reporting the severity of his symptoms.  Given that the Veteran's service treatment records did not include treatment for psychiatric symptoms, and the Veteran denied psychiatric symptoms (those on the medical history checklist) at separation, and that he did not present any psychiatric concerns during his 1991 VA examination, the Board concludes that the most persuasive evidence is against a finding that the Veteran did not begin to experience psychiatric symptoms until after 1991 as the Veteran reported to a VA psychiatrist in 2009.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the claimant).

Turning to his claim for service connection for PTSD, the Board notes that in an April 2006 VA administrative decision, VA determined that the Veteran's reported in-service stressor of being attacked was determined to be due to his own willful misconduct , and that it was therefore not a part of his line of duty.  Nevertheless, even assuming without deciding that the 1986 in-service attack is a valid stressor, such has not been shown to be related to a valid PTSD diagnosis.  As detailed above, the 2010 and 2016 VA examiners determined that the Veteran did not meet the criteria (under the DSM-IV and DSM-V) for PTSD, even considering the in-service attack stressor.  The Veteran has additionally reported witnessing a murder in roughly 2006, which he presented to the 2016 VA examiner first as a stressor.  The Veteran has not presented statements to the VA or treatment care providers of any other stressful events occurring in service.  

The Veteran has been assessed with several psychiatric disorders since his military service, initially in 1998.  The Veteran has been diagnosed with cocaine and alcohol dependence and substance-induced mood disorder/substance-induced psychosis.  Compensation shall not be paid if the claimed disability was abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131l; 38 C.F.R. §§ 3.1(n), 3.301(c).  In other words, if the primary diagnosis is substance abuse, or a disorder caused by substance abuse, service connection is not available.  As such, the Veteran's cocaine and alcohol abuse, and his substance-induced mental health disorders are not service-connectable.  The most persuasive evidence of record does not show that the Veteran had an underlying psychiatric disorder that pre-dated and caused his substance use.  The Veteran indicated that he began using alcohol at age 14 and began using cocaine in 1991.  He has reported he first discovered his HIV status and began using cocaine in 1991, which is when he reported he first felt depressed.  As the 2016 VA examiner noted, there is no medical evidence which suggests that the Veteran contracted HIV during service.  Rather, the Veteran has reported that he likely either contracted HIV from his common-law wife, who died of complications of the disease in 1994, or from prostitutes.  Testing in service did not show positive HIV results.  

Regarding the Veteran's diagnosis of schizoaffective disorder, in 2009 a psychiatrist noted that this diagnosis was provided due to his "psychosis with hallucinations and paranoid delusions, in addition to his labile mood and depressed symptoms with sadness and weeping during the interview."  The 2016 VA examiner noted that the Veteran likely met the requirements for a DSM diagnosis of schizoaffective disorder during the period on appeal (2009 to current), although he did not meet the criteria for the diagnosis in 2010 or 2016.  In any event, the examiner opined that the Veteran's schizoaffective disorder was not a result of his military service.  Specifically, the examiner noted that scientific literature did not support a causal relationship between a single event (in-service assault) and schizophrenia or major depressive disorder.  
Additionally, the Board notes that the Veteran did not report hallucinations and paranoid delusions until 2004, 18 years after his discharge from service.  As his hallucinations and delusions were a part of the diagnosis of schizoaffective disorder, the Board notes that he did not report these symptoms until well after his service.  Although he has stated that his mental health problems began in service, the more credible evidence of record suggests that they began after service in the 1990s following several difficult life events including drug abuse, loss of a significant other, and incarceration.  

The Board notes that the Veteran had additional diagnoses in his medical records, including bipolar disorder and borderline personality, as well as an indication that the Veteran was "antisocial."  The Board finds it significant that the additional diagnoses in the record are not presented following any testing, or sometimes, without a recorded mental status evaluation.  Regarding his bipolar and personality disorders, the care providers who listed these assessments did not provide any explanation as to why the diagnoses were given (such as the 2009 psychiatrist noted what symptoms the Veteran had that resulted in his schizoaffective disorder diagnosis).  The 2010 and 2016 examiners did not find any of the other diagnosed disorders upon testing.  The 2016 examiner noted that the Veteran's mood disorders/disturbances may be related to either his substance abuse or his HIV status.  There is no medical evidence which suggests that the Veteran had a personality disorder, or other psychiatric diagnosis, in service or to a compensable degree within a year of discharge from service.  Given the totality of the evidence described above, the Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) ; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER


Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.











____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


